USCA1 Opinion

	




        May 6, 1994             [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-2135                              SANMUGANATHAN NAKESWARAN,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                        PETITION FOR REVIEW OF AN ORDER OF THE                             BOARD OF IMMIGRATION APPEALS                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                            Bownes, Senior Circuit Judge,                                    ____________________                               and Cyr, Circuit Judge.                                        _____________                                 ____________________            Visuvanathan Rudrakumaran, with whom the Law  Offices of Boris  J.            _________________________                _________________________        Lewcyckyj was on brief for petitioner.        _________            Ellen  Sue  Shapiro, Attorney,  Office of  Immigration Litigation,            ___________________        Civil  Division, United States Department of  Justice, with whom Frank                                                                         _____        W. Hunger, Assistant Attorney General, and Richard M. Evans, Assistant        _________                                  ________________        Director, were on brief for respondent.                                 ____________________                                 ____________________                      BOWNES,  Senior  Circuit  Judge.    In  this  case,                      BOWNES,  Senior  Circuit  Judge.                               ______________________            Sanmuganathan  Nakeswaran, a citizen  of Sri Lanka, petitions            for  review  of a  final order  of  the Board  of Immigration            Appeals  (BIA or  Board) denying his  request for  asylum and            ordering him  deported to  Sri Lanka.   We  have jurisdiction            over  petitioner's   appeal  under  Section  106(a)   of  the            Immigration and  Nationality Act,  8 U.S.C.    1105a(a).   We            affirm the decision and deportation order of the Board.                      Petitioner raises three issues on appeal:  (1) that            he is entitled to  temporary refugee status under  the Fourth            Geneva Convention;  (2) that  the Board's practice  of giving            "precedential  value" to  Matter of  T, Int.  Dec. 3187  (BIA                                      ____________            1992) is an error of law; and (3) that he  has a well-founded            fear  of persecution  in Sri  Lanka on  account of  political            opinion,   imputed  political   opinion   and  social   group            membership.  We address  the issues seriatim.  The  first two            are clearly questions of law.                              WHETHER THE FOURTH GENEVA                               WHETHER THE FOURTH GENEVA                               _________________________                           CONVENTION ENTITLES PETITIONER                            CONVENTION ENTITLES PETITIONER                            ______________________________                             TO TEMPORARY REFUGEE STATUS.                             TO TEMPORARY REFUGEE STATUS.                             ____________________________                      A line of cases has firmly established that only in            the absence of a treaty or a  controlling executive decision,            legislative act,  or judicial  decision do international  law            principles  come  into play  in respect  to the  admission or            exclusion of aliens.  In The Chinese Exclusion Case, 130 U.S.                                     __________________________            581 (1889), the Court upheld the right of Congress to exclude                                         -2-                                          2            Chinese  laborers   from  the  United  States   even  if  the            Congressional Act conflicted with treaties between the United            States and  China.  In  Fong Yue  Ting v. United  States, 149                                    ______________    ______________            U.S. 698 (1893), the Court stated:                         The  power  to  exclude  or  to  expel                      aliens,    being   a    power   affecting                      international relations, is vested in the                      political departments  of the government,                      and is  to be  regulated by treaty  or by                      act  of Congress,  and to be  executed by                      the executive authority according  to the                      regulations so established, except so far                      as  the  judicial  department   has  been                      authorized by treaty or by statute, or is                      required  by the  paramount  law  of  the                      Constitution, to intervene.            Id. at 713.            ___                      In The  Paquette Habana,  175 U.S. 677  (1900), the                         ____________________            Court discussed specifically when international law could  be            used by the courts:                         International law is part of  our law,                      and must be ascertained  and administered                      by the  courts of justice  of appropriate                      jurisdiction,  as  often as  questions of                      right   depending   upon   it  are   duly                      presented for their  determination.   For                      this  purpose, where there  is no treaty,                      and    no   controlling    executive   or                      legislative  act  or  judicial  decision,                      resort  must be  had to  the customs  and                      usages of civilized nations . . . .            Id. at 700.            ___                      In Galvan v. Press,  347 U.S. 522, 530 (1954),  the                         ______    _____            Court noted:                         The   power   of  Congress   over  the                      admission  of aliens  and their  right to                      remain   is   necessarily   very   broad,                                         -3-                                          3                      touching  as it  does  basic  aspects  of                      national  sovereignty, more  particularly                      our  foreign  relations and  the national                      security.                      In Kleindienst v. Mandel,  408 U.S. 753 (1972), the                         ___________    ______            Court declined to reconsider this line of cases.  Id. at 767.                                                              ___            Relying on Galvan v. Press it noted:                       ______    _____                         In   summary,  plenary   congressional                      power  to make  policies  and  rules  for                      exclusion of aliens  has long been firmly                      established.  Id. at 769-70.                                    ___            Id. at 769-70.            ___                      Admirable as  the provisions of  the Fourth  Geneva            Convention may be, it is clear that they do not apply to this            case.   It is the  immigration laws of the  United States and            the case law interpreting them that control.                            WHETHER THE BOARD'S PRACTICE                             WHETHER THE BOARD'S PRACTICE                             _____________________________                           OF GIVING PRECEDENTIAL VALUE TO                            OF GIVING PRECEDENTIAL VALUE TO                            ________________________________                           THE MATTER OF T IS LEGAL ERROR.                           THE MATTER OF T IS LEGAL ERROR.                           _______________________________                      Petitioner objects  to the use of  the case, Matter                                                                   ______            of T, by the Board because "it  concluded that Tamils are not            ____            persecuted in Sri Lanka."  This is a very broad and basically            inaccurate  statement  of   the  Board's  conclusions   which            followed a detailed recitation of the violence that has taken            place  in Sri Lanka among  various ethnic groups.   The Board            concluded,             inter alia:            _____ ____                         This  Board  in  turn appreciates  the                      awful  circumstances  in  which  the  Sri                      Lankan  Government  and large  numbers of                      the  inhabitants  of  that  country  find                                         -4-                                          4                      themselves.  But if we were to accept the                      applicant's  assessment  of human  rights                      violations  as  constituting  persecution                      under  the  Act,  Tamils,   Moslems,  and                      Sinhalese alike would  all be  persecuted                      in  Sri Lanka.    Neither  the relief  of                      asylum nor of withholding  of deportation                      provides for refuge "on account of" human                      rights abuses unconnected to  the grounds                      enumerated  in  the   Act,  i.e.,   race,                      religion,  nationality,  membership in  a                      particular  social  group,  or  political                      opinion.  See sections  208(a), 243(h)(1)                                ___                      of  the Act;  section  101(a)(42) of  the                      Act, 8 U.S.C.  1101(a)(42) (1988).                      We  will not,  however, discuss  the merits  of the            Matter of T.  We are not reviewing that  case, nor do we rely            ___________            directly  or indirectly  on its  conclusions or  statement of            facts.    Suffice it  to say  that  the Board  of Immigration            Appeals, as  with any  other  agency that  renders a  written            opinion  after a  hearing, has  a right  to rely  on its  own            decisions as  precedent until  that decision is  overruled by            the Board, one of the Courts of Appeals, or the United States            Supreme Court.                            WHETHER PETITIONER HAS A WELL-                            WHETHER PETITIONER HAS A WELL-                            ______________________________                        FOUNDED FEAR OF PERSECUTION ON ACCOUNT                        FOUNDED FEAR OF PERSECUTION ON ACCOUNT                        ______________________________________                       OF POLITICAL OPINION, IMPUTED POLITICAL                        OF POLITICAL OPINION, IMPUTED POLITICAL                        ________________________________________                         OPINION, OR SOCIAL GROUP MEMBERSHIP.                         OPINION, OR SOCIAL GROUP MEMBERSHIP.                         ____________________________________                      This  issue requires us to read the record so as to            determine  whether there  is substantial evidence  to support            the Board's decision.  Ravindran v. I.N.S., 976 F.2d 754, 758                                   _________    ______            (1st  Cir. 1992).  The  Board did not  assess the credibility            findings of  the Immigration  Law Judge "because  even if  we            accept  all of the respondent's testimony as true, he has not                                         -5-                                          5            satisfied the well-founded fear standard of eligibility under            the Act."             A)  Summary of the Record            A)  Summary of the Record                      The testimony  at  the  hearing  was  primarily  by            petitioner.  Petitioner is an alien  from Sri Lanka.  He  was            permitted to enter the  United States in 1983 as an  alien in            transit.   He has been in this  country since that time.  His            visa expired on November 30, 1985.  In his asylum application            petitioner admitted that he  had stayed in the United  States            longer than  permitted under the  Immigration and Nationality            Act  and  conceded  that  he  was  deportable.    His  asylum            application  states   that  he   has  never  been   detained,            interrogated,  convicted  or  sentenced  in  any  country  or            mistreated by  Sri Lanka authorities.   Petitioner's wife and            two children were permitted  to come to the United  States in            1984 so that  his oldest son could receive medical treatment.            A  third son  was  born after  his  wife entered  the  United            States.   Petitioner's wife and children now reside in Canada            as refugees.  Petitioner testified that  he did not accompany            his  family  to  Canada   because  he  cannot  learn  another            language, is getting  old, and is under  medical treatment in            the United States.                      Petitioner is  a Tamil, a minority  ethnic group in            Sri Lanka.  He was born a Hindu, but later became a Christian                                         -6-                                          6            because he "had problems with the Sinhalese as a Hindu."  The            Sinhalese are the largest ethnic group in Sri Lanka.                      Petitioner worked in Saudi Arabia under a five-year            contract starting February 6, 1978.  He returned to Sri Lanka            for a one-month vacation  each year.  In 1977  petitioner was            attacked  by a group of Sinhalese while on a train travelling            from Jaffna to Colombo.  This happened again in 1980.   After            being attacked in 1980, petitioner ran away before the police            and army could  attack him.  In March of  1981 he reported an            incident to the police.  Although petitioner did not describe            the  incident, we will  assume that it  was another Sinhalese            attack on him.  According to petitioner, the police told him:                      Being a  Tamil you  should not  have even                      come here.  We are not going to listen to                      your statements.   We even know  that one                      of  your brothers is involved in creating                      troubles, and you have come  here to join                      your  brother  to   help  your   brother,                      therefore it  is  better for  you to  run                      away from here,  otherwise we will murder                      you.            Petitioner replied  to the police  they were lying  about his            brother,  that  his  brother was  a  student  and worked  for            organizations  that  looked  after  the needs  of  the  Tamil            people,  and that  his  brother was  a  scout for  the  Tamil            student organization.                      Petitioner  testified that,  to his  knowledge, his            brother did not belong  to any Tamil political organizations.            He explained  that,  as  a scout,  his  brother  helps  Tamil                                         -7-                                          7            refugees who had been driven from their homes during communal            riots and came to Jaffna  by ship.  The name of  this brother            is Ganeswaran.                      During one  of his  visits home from  Saudi Arabia,            his  parents told  him that  Ganeswaran had  been accused  of            taking part  in political  activities against  the government            and had been jailed for three months.  Friends told him  that            they also  had  been imprisoned  for three  months, and  that            during the arrest of  his brother, the police had  dislocated            Ganeswaran's hand.                      In  July of 1983, petitioner flew to Sri Lanka from            Saudi  Arabia.  He had trouble leaving the airport because of            people openly hostile to Tamils.   He was told by  the police            that he could  leave the airport if he wished,  but they were            not prepared  to  give  him  any protection.    According  to            petitioner,  "[t]he  Army people  were  shouting:   'let  the            Tamils out, let the  Tamils out.  We will kill them.'"   As a            result, petitioner  was forced to  stay in the  airport "from            8:00 a.m. on Saturday until 5:00 the following Sunday."                      He  managed to get out of the airport with the help            of  his roommate  who  was  a  Muslim.    His  roommate  gave            petitioner a cap to wear signifying  that he was a Muslim and            he used  the name  of his roommate's  brother-in-law, Farook.            He and his roommate took a taxi to his roommate's house where            he stayed for about fifteen days.                                         -8-                                          8                      Petitioner, still disguised as a  Muslim, then went            to his  parent's home where his  wife lived.   He only stayed            there for four or  five hours because his father  advised him            to leave and go to his mother-in-law's house.  The reason for            this advice was  that the Army and  other people came  to the            home  of  petitioner's  parents frequently  looking  for  his            brother, Ganeswaran.   By  this time  Ganeswaran had gone  to            India.    He  was, at  the  time  of the  hearing,  living in            Germany.                      After  petitioner  and his  wife  had  gone to  his            mother-in-law's home, the  police visited his  parents' home.            Noting that petitioner's wife was not there, the police found            out   from     petitioner's  father   where  she   had  gone.            Petitioner's father promptly told  petitioner that the police            might  go to  his  mother-in-law's home  and  advised him  to            leave.   By  the  time the  police  arrived  at  petitioner's            mother-in-law's home,  he  had gone  to Colombo  "to save  my            life."                      Petitioner decided to go to India.   He renewed his            passport in  1983 by paying a broker 1000 rupees to go to the            passport office  for him.   Petitioner  did this  because the            police  were looking for him  and the people  in the passport            office  were Sinhalese  and  "they wouldn't  do  it for  me."            Petitioner also  testified, however,  that he had  no problem            getting  his passport stamped each  time he came  back to Sri                                         -9-                                          9            Lanka from Saudi Arabia  and returned to continue  working in            Saudi  Arabia.  Petitioner  attributed this to  the fact that            those working in Saudi Arabia had no passport problems.                      Petitioner was  told by his wife that  the Army had            come looking for him  while she was living with  her parents.            She also told him that the Army had shot her uncle.                      Another  brother  of  petitioner,  Rajeswaran,  was            arrested by security personnel on his return  to Saudi Arabia            from Sri  Lanka.  The reason  for the arrest was  that it was            suspected that Rajeswaran was sending money from Saudi Arabia            to the Tamil  Tigers.   The Tamil Tigers  is an  organization            that  uses violence to try to  achieve its goal of a separate            Tamil state.                      On June 3, 1987, petitioner,  who was in the United            States, was informed by telephone that his brother Rajeswaran            had been arrested on June 2 at the airport on his way back to            Saudi  Arabia.   Petitioner  made arrangements  to raise  the            50,000 rupees  necessary to  bail his  brother  out of  jail.            Petitioner also called the company his  brother worked for in            Saudi Arabia to ensure  that his brother could return  to his            job.   Petitioner talked to  his brother on  the phone before            his return to Saudi Arabia.  His brother told petitioner that            he ached all  over and  was "really suffering."   He  advised            petitioner never  to come back to  Sri Lanka.  At  the end of            July  petitioner's brother called him  from Saudi Arabia.  He                                         -10-                                          10            told petitioner that "the  Ceylon Army and Police  had kicked            him, used the bayonet,  and put his face in a  chili bag."  A            chili bag contains "chilies" that burn a person's face.                      After petitioner's brother,  Rajeswaran, went  back            to Saudi Arabia to work, police came to the house looking for            him.  His family abandoned their house and moved about twelve            miles away.   The house was partly destroyed  by a shell that            hit the house during a  battle between government forces  and            Tamil guerrillas.  Petitioner  testified, "I feel it was  for            us."                      In  late 1983 petitioner decided not to go to India            as he  had intended, but to  come to the United  States.  His            change of mind was  based on a job offer  on a ship that  was            supposedly  berthed in  Wilmington.   Petitioner flew  to New            York City, arriving there on November 27, 1983.  He  has been            in  the United  States  since  that  date.    The  job  never            materialized  so  petitioner came  to  Boston,  where he  has            relatives.                        About a week after he arrived in the United States,            petitioner  joined the  Tamil  Eelam  Association, which  "is            fighting for freedom  and some form of  consolation [sic] for            the Tamils to  live in our  country."  As  a member of  Tamil            Eelam, petitioner  has participated in three  marches held in            Washington and three other marches held in Cambridge, Boston,            and   New  York   City.     Videotapes  were   made   of  the                                         -11-                                          11            demonstrations  and  pictures taken  of  the  participants by            members of the Sri Lankan Embassy.                      Petitioner testified  that after joining  the Tamil            Eelam  and participating in their marches, he is afraid to go            back to Sri Lanka.  He thinks that he might be  shot and said            that, "a man who is a  mechanic who studied with me was shot,            for no reason, and this can happen to me, too."  Petitioner's            fear of returning to  Sri Lanka is based  on his Tamil  Eelam            activities  in the  United States.   He  was not  involved in            politics in Sri Lanka.                      Petitioner is  aware of  an  agreement between  Sri            Lanka and India under the terms of which persons in detention            would be released, the  police and army would be  relieved of            their duties in  the north and east of Sri  Lanka and general            elections would be held there.  Petitioner did not think that            the  agreement was favorable to  the Tamils, despite the fact            that   it  was   supported  by   Tamil  Eelam.     Petitioner            acknowledged that  the terrorist  organization  known as  the            Tamil Tigers is opposed  to the peace agreement.   Petitioner            denied that he would  fight with the Tigers, but  stated that            he  agreed with their goal  of a separate  government for the            Tamils.  It  is petitioner's opinion  that unless the  Tamils            have a  country of their own  they will never be  safe in Sri            Lanka.   The Sixth Amendment to the Constitution of Sri Lanka                                         -12-                                          12            prohibits any form of support for  an independent Tamil state            anywhere.                      At  the time  the  petitioner's hearing  came to  a            close,  his  parents,  four  sisters,  and  another  brother,            Ratnaeswaran, were living in Sri Lanka.            B)  The Applicable Law            B)  The Applicable Law                __________________                      8 U.S.C.   1158(a) provides:                         The Attorney General shall establish a                      procedure for an alien physically present                      in the United States  or at a land border                      or  port of  entry, irrespective  of such                      alien's  status, to apply for asylum, and                      the alien  may be  granted asylum  in the                      discretion of the Attorney General if the                      Attorney  General  determines  that  such                      alien is  a refugee within the meaning of                      section 1101(a)(42)(A) of this title.            The pertinent part of section 1101(a)(42)(A) states:                         The  term  "refugee"  means   (A)  any                      person who is outside any country of such                      person's  nationality .  . .  and  who is                      unable or unwilling to return to,  and is                      unable or  unwilling to avail  himself or                      herself  of  the   protection  of,   that                      country because of persecution or a well-                      founded fear of persecution on account of                      race,  religion, nationality,  membership                      in   a   particular   social  group,   or                      political opinion.                      We  note that  in this  case there  is no  claim of            persecution of petitioner while he  was living in Sri  Lanka.            His asylum application states that he was never mistreated by            Sri  Lankan  authorities.    The  only  question  is  whether            petitioner  has a well-founded  fear of persecution  if he is            returned to Sri Lanka.   Petitioner has the burden  of proof.                                         -13-                                          13            Ravindran,  976 F.2d  at 758;  Alvarez-Flores v.  I.N.S., 909            _________                      ______________     ______            F.2d l, 3 (1st Cir. 1990).                      There  are subjective  and objective  components to            the well-founded fear standard.                      The  subjective  component requires  that                      the   asserted  fear  be  genuine.    The                      objective component, on  the other  hand,                      contemplates that the applicant show "'by                      credible, direct,  and specific evidence,                      ... facts that would support a reasonable                      fear    that    the   petitioner    faces                      persecution.'"   Alvarez-Flores, 909 F.2d                                       ______________                      at 5 (quoting                            _______                                         -14-                                          14                      Diaz-Escobar  v.  I.N.S., 782  F.2d 1488,                      ____________      ______                      1492 (9th Cir. 1986)).            Ravindran, 976 F.2d at 758.              _________                      A  person seeking  asylum  does not  have to  prove            "that  it is  more likely  than not  that he  or she  will be            persecuted in his or  her home country."  I.N.S.  v. Cardoza-                                                      ______     ________            Fonesca,  480  U.S.  421, 449  (1987).    An  alien, such  as            _______            petitioner, seeking asylum  need only prove that  his fear is            genuine  and reasonable.  Khalaf v. I.N.S., 909 F.2d 589, 591                                      ______    ______            (1st Cir.  1990).   This lessened  burden has  been, however,            offset  somewhat by  the  Court's recent  heightening of  the            deference  due  the Board's  decision.   In  order  to obtain            judicial reversal of the Board's determination, petitioner                      must show that  the evidence he presented                      was  so  compelling  that  no  reasonable                      factfinder   could   fail  to   find  the                      requisite fear of persecution.            I.N.S. v. Elias-Zacarias,  ____ U.S. ____,  ____, 112 S.  Ct.            ______    ______________            812, 817 (1992).                                      CONCLUSION                                      CONCLUSION                                      __________                      We  find substantial  evidence  in  the  record  to            support  the Board's  conclusion  that  petitioner failed  to            prove the objective  component of the standard:   "that there            was  not a well-founded fear of persecution by the Sri Lankan            authorities on any of the five grounds specified in the Act."            Because  there is no question  that Tamils, as  well as other            ethnic  groups  in Sri  Lanka,  have  suffered onslaughts  of                                         -15-                                          15            violence  engendered by ethnicity we turn to the case law for            guidance.                         We  have held  that  acts of  violence                      against a petitioner's friends  or family                      members  may   establish  a  well-founded                      fear,  notwithstanding  an utter  lack of                      persecution   against    the   petitioner                      herself.  We have required, however, that                      this   violence   create  a   pattern  of                      persecution    closely   tied    to   the                      petitioner.     Allegations  of  isolated                      violence are not enough.              Arriaga-Barrientos  v. I.N.S.,  937 F.2d  411, 414  (9th Cir.            __________________     ______            1991) (citations  omitted).  The authorities  were interested            in petitioner's  brother, Ganeswaran, not petitioner,  and it            was Ganeswaran who  was assaulted and arrested by the police.            Petitioner  was  in  the   United  States  when  his  brother            Rajeswaran was  arrested and beaten.  We think it significant            that petitioner was able, by telephone, to obtain the release            of his brother  from jail  and arrange for  Rajeswaran to  go            back to work in Saudi Arabia.  We cannot ignore the fact that            petitioner's parents, four sisters, and a brother continue to            live in Sri Lanka.                      As we  pointed out in  Ravindran, 976 F.2d  at 759:                                             _________            "Generally, evidence of widespread violence and human  rights            violations   affecting  all   citizens  is   insufficient  to            establish persecution."   Ravindran is a  case practically on                                      _________            all  fours with  this one.   It  involved a  Tamil petitioner            claiming  a  well-founded  fear  of persecution  if  he  were            deported.   The decision in Ravindran  is, therefore, binding                                        _________                                         -16-                                          16            on us.  Petitioner does not refer to Ravindran at  all in his                                                 _________            brief.                      There is  no evidence that  the political opinions,            goals  and methods of the  Tamil Tigers have  been imputed to            the petitioner by the  Sri Lankan authorities.  Nor  is there            evidence that the Sri Lankan authorities know of petitioner's            membership in the Tamil Eelam Association.  But even assuming            that  they do know, there  is no evidence  that membership on            the Tamil Eelam would result in persecution.  The Tamil Eelam            supports the peace pact between Sri Lanka and India.                      Nor   is  there  any   evidence  that  petitioner's            advocacy of  an independent  Tamil state  will result  in his            persecution because it may  have violated the Sixth Amendment            to the Constitution  of Sri Lanka.   Petitioner's advocacy of            an  independent Tamil state took place  in the United States.            There  is no evidence that  the authorities in  Sri Lanka are            aware  of petitioner's views.  There is nothing in the record            suggesting that Sri Lankan authorities have persecuted Tamils            for opinions expressed in another country.                        There  is in  the record  a  letter from  the State            Department to  the Immigration Examiner containing  a copy of            the  January 1984  State  Department Report  on Human  Rights            Practices in Sri Lanka for the calendar year 1983 which gives            a different perspective  on the  situation in Sri  Lanka.   A            portion of the report states:                                         -17-                                          17                         In  general,  and   as  explained   in                      greater  detail  in  the  enclosed  human                      rights  report,  there  is  distrust  and                      animosity between Tamils and the majority                      Sinhalese   of   Sri  Lanka.     Communal                      tensions led  in  mid-1983 to  the  worst                      outbreak of violence  and lawlessness  to                      have  occurred  in  Sri Lanka  in  recent                      history.  In a  week of rioting,  several                      hundred people were killed  and thousands                      lost   their   homes.     The  Government                      restored  order in  early August  and has                      succeeded in maintaining the  peace since                      then, but tensions  remain.  Many  of the                      Tamils affected by the  violence suffered                      great personal and  property losses,  and                      some  fear there will  be a recurrence of                      violence.   But  any threat  against  the                      peace  and well-being  of Tamils,  and of                      all Sri Lankans,  arises from tensions in                      society, and  not from  a  policy of  the                      Government to persecute  or to allow  the                      persecution of Tamils or any other group.                      The  leaders  of   the  Government,   who                      include Tamils, strive to protect all Sri                      Lankans.   Illegal discrimination against                      Tamils  does not occur  with the sanction                      of the Government.                      Whether  petitioner  will  suffer  violence  on his            return to  Sri Lanka, we do  not know.  We  do know, however,            that there is no principled basis for overturning the Board's            decision.                      Affirmed.                      Affirmed.                      _________                                         -18-                                          18